IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HARRY CHARLES,                             §
                                               §     No. 256, 2021
        Defendant Below,                       §
        Appellant,                             §     Court Below–Superior Court
                                               §     of the State of Delaware
        v.                                     §
                                               §     Crim. ID Nos. 2006000287
    STATE OF DELAWARE,                         §                   2008001207
                                               §
        Plaintiff Below,                       §
        Appellee.                              §
                                               §

                               Submitted: August 27, 2021
                               Decided: September 14, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                           ORDER

       After careful consideration of the notice of interlocutory appeal, the

supplemental notice of appeal, and the documents attached thereto, it appears to the

Court that:

       (1)     The appellant, Harry Charles, a juvenile, is facing various criminal

charges—including first-degree murder—in the Superior Court.1 On November 24,

2020, Charles filed a motion to transfer the charges to the Family Court under 10

Del. C. § 1011(b). Following a hearing, the Superior Court denied the motion on



1
 Under 10 Del. C. § 1010(a)(1), a child shall be prosecuted as an adult when he is charged certain
specific offenses, including first-degree murder.
August 6, 2021 (“the Opinion”). In so doing, the Superior Court relied in part on its

understanding that the Division of Youth Rehabilitative Services (“YRS”) can only

provide services to a juvenile until he reaches the age of nineteen.

       (2)     On August 13, 2021, Charles asked the Superior Court to certify an

interlocutory appeal from the Opinion under Supreme Court Rule 42. In support of

his application, Charles argued that the following Rule 42(b)(iii) factors weighed in

favor of granting interlocutory review: the Opinion raises a question of law related

to the application of a statute2—specifically, whether YRS can provide services to a

juvenile until he reaches the age of twenty-one under 10 Del. C. § 928(b); the

Opinion has sustained the controverted jurisdiction of the trial court;3 and review of

the Opinion would serve the considerations of justice.4 The State opposed the

application.

       (3)     On August 26, 2021, the Superior Court denied Charles’ application,

finding that this Court does not have jurisdiction to hear his interlocutory appeal.

The Superior Court is correct. The charges pending against Charles have been

criminal, not civil, from the outset.5 Under settled Delaware law, this Court does not




2
  Del. Supr. Ct. R. 42(b)(iii)(C).
3
  Del. Supr. Ct. R. 42(b)(iii)(D).
4
  Del. Supr. Ct. R. 42(b)(iii)(H).
5
  See State v. Anderson, 697 A.2d 379, 382 (Del. 1997) (recognizing the exception to the general
policy of proceeding against children in a civil setting by allowing juveniles charged with the
serious crimes listed in 10 Del. C. § 1010(a)(1) to be prosecuted as adults).
                                               2
have jurisdiction to consider a criminal interlocutory appeal.6

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

DISMISSED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice




6
    Del. Const. art. IV, § 11(1)(b).
                                          3